DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Tomizawa et al. (US 2014/0339966) discloses An electric power steering device (abstract), comprising: a motor (20); and a control device (title), wherein the motor includes a case (10) having a cylindrical shape which is opened at one end portion, wherein the control device (60) includes: a control device main body (75); a connector (24) connected to the control device main body; and a housing (80) having a cylindrical shape which is opened at one end portion and closed at another end portion, wherein the housing (80) houses the control device main body (70), wherein the case (10) and the housing (80) are coupled to each other in a state in which an outer peripheral end portion at the one end portion of the case (10) and an outer peripheral end portion at the one end portion of the housing (80) face each other.
However, neither Tomizawa et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “wherein a first sealing material is disposed between the outer peripheral end portion of the case and the outer peripheral end portion of the housing, wherein the connector is disposed between the outer peripheral end portion of the case and the outer peripheral end portion of the housing, a second sealing material is disposed between the housing and at least one surface facing the housing among a plurality of surfaces which form an outer periphery of the connector, and wherein a part of the first sealing material disposed between the outer peripheral end portion of the case and the outer peripheral end portion of the housing and a part of the second sealing material disposed between the housing and the surface of the connector adhere to each other”. 
	 Claims 2-7 are allowable based on their virtue of depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834